Citation Nr: 1545237	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  09-06 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left ring finger disability.

4.  Entitlement to service connection for a left knee disorder, to include as disability due to VA medical treatment under 38 U.S.C.A. § 1151. 

5.  Entitlement to service connection for a left foot disorder as secondary to a left knee disorder. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding each of the claims on appeal, remand is necessary to obtain outstanding records from SSA. VA has a duty to obtain potentially relevant SSA records when it has notice that the Veteran is receiving SSA benefits. Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  In August 2008, the Veteran reported that he is receiving Social Security income and an August 2008 compensation worksheet shows that his disability began in March 1992 for SSA purposes.  These SSA records are not associated with the claims folder and may be relevant to the appeal. As such, remand is required to obtain these records.

Remand is required regarding the Veteran's hearing loss and tinnitus to obtain a VA examination.  A VA examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent lay or medical evidence of disability or recurrent or persistent symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Veteran's service entrance examination indicates that there was left ear hearing loss noted upon entrance.  This is because the values in the audiogram, upon conversion from ASA to ISO units, indicate left ear hearing loss.  Furthermore, the Veteran was given a profile for hearing and the examiner noted unilateral diffuse hearing loss.  Here, there is evidence that left ear hearing loss existed prior to service and the Veteran's reports of hearing loss and tinnitus since service.  Accordingly, an examination is warranted.  

With regarding to the claim of service connection for a left knee disability, remand is required to obtain a VA examination.  The Veteran is alleging entitlement to compensation based on two theories.  First, he alleges that his disability began in service, as per his September 2007 statement that he twisted his left knee in service and he has experienced pain since that time.  The Veteran also alleges that it is a claim for compensation under 38 U.S.C.A. § 1151 as per his February 2009 substantive appeal, in which he contends that his injury occurred due to treatment at the Fresno VA Medical Center after a July 2007 surgery.  

When there is no willful misconduct by a veteran, disability resulting from VA treatment is compensated in the same manner as if service-connected, if the disability was caused either by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2014).  Entitlement to 1151 benefits requires additional disability, actual causation, and proximate causation. 38 C.F.R. § 3.361(b)-(d)  (2013). To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before and after the treatment upon which the claim is based. 38 C.F.R. § 3.361(b).  To determine whether VA treatment caused the additional disability, there must be actual causation, and not just a continuance or natural progress of a disease or injury, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).  To establish proximate causation, there must either be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(c), (d).  To determine whether an event was reasonably foreseeable, there must be a consideration of what a reasonable health care provider would not have considered to be an ordinary risk of the treatment and whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 C.F.R. § 3.361(d)(2).  Although a VA examination was conducted in May 2008, the VA examination does not provide an opinion as to all potential theories of entitlement; therefore, the Board finds it inadequate and an addendum is required prior to adjudication of this claim.  

As his claim of service connection for a left foot disorder is secondary to his claim of service connection for his left knee disorder, remand for that issue is required as well because it is inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Notice must be provided to the Veteran and his or her representative. 

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his or her representative. 

3.  After all records have been associated with the claims file, the Veteran should be afforded a VA audiological examination to determine the nature and etiology of any hearing loss or tinnitus that may be present. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion, in light of the examination findings and service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that there was an increase in hearing loss during active service. If the examiner finds that any increase is due to the natural progress of the disease, a supporting explanation must be provided. 

The examiner must provide an opinion, in light of the examination findings and service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that tinnitus was caused or aggravated by the Veteran's military service. 

The examiner must additionally address the Veteran's contention that he has experienced hearing loss and tinnitus during and since service.  The examiner must not rely solely on the lack of evidence at service discharge; rather, the examiner must consider the Veteran's lay statements.

4.  After associating all records with the claims file, provide the Veteran a VA examination in connection with his claim for a left knee disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. An explanation for all opinions expressed must be provided. 

First, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disorder was incurred in or as a result of service.  The examiner must address the Veteran's lay statements of knee pain since service discharge.  

Second, the examiner must provide the following opinions:  (1) is at least as likely as not that the Veteran has an additional left knee disability as a result of the July 2007 surgery at the Fresno VAMC; (2) if there is additional disability, is it at least as likely as not due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA; and (3) if there is additional disability, is it at least as likely as not a reasonably foreseeable outcome of surgical treatment based upon the specific facts and circumstances of this Veteran's case. 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



